SCHOTT, Judge.
This is an appeal by a husband from a judgment condemning him to pay $650 per month alimony pendente lite and child support.
In January, 1975, a judgment of separation from bed and board was taken by the husband and he was ordered to pay child support in the amount of $60 per week for two minor children, ages 7 and 4. He was also to pay the mortgage notes of $120 per month on the family home to be occupied by the wife and children. Shortly thereafter, the wife filed a rule to increase alimony and child support and the husband filed a rule to decrease.
The evidence produced by the wife showed that the husband earned as a welder with various employers in 1973 $10,741 and in 1974 $17,679. The wife demonstrated needs of about $1,000 per month for herself and the children.
*557The husband offered evidence to show that between February 11 and March 25, 1975, he earned only $1400. He testified that he needs $225 per month for rent and food alone. He argues that the amount of alimony and support awarded to his wife exceeds his total income.
The trial judge based his decision on the 1974 income of $17,000, and the record does not demonstrate this to be erroneous. The husband admitted that he worked for other employers during January, 1975, and yet he produced no records of income. He explained the reduction in his income from 1974 by the fact that his new employer, for whom he worked between February and March, did not provide an opportunity for overtime work.
The record supports the wife’s needs of $650 per month for herself and her children, and apparently the trial judge was convinced that the husband could earn an amount corresponding with his 1974 income but voluntarily failed to do so. We find no basis for disturbing his award. The judgment is affirmed.
AFFIRMED.